DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 8, and 16-17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Polymer 2017, 108, 476-482 (herein “Oliva”).
As to claims 1, 8, and 17: Oliva describes a polymer (see the product in Fig. 1 on p. 479) comprising a main chain formed from units of the monomer 1-ethenyl-4-(triethyleneglycol monomethyl ether)-2,3,5,6-tetrafluorobenzene. The triethyleneglycol side chains correspond to the presently recited side chains attached via an oxygen atom at the para position of the phenyl moiety, and thus the structure of the polymer corresponds to the presently recited “comb” structure. Every tetrafluorophenyl moiety of the polymer illustrated is functionalized in this manner, corresponding to the presently recited “grafting rate” of 100%.
Oliva does not specifically disclose that the polymer is made by grafting, as is presently recited. However, the product described by Oliva has the same structure that is achieved by the presently recited grafting steps. Therefore, Oliva’s polymer falls within the scope of the present claim, notwithstanding the different method by which it is made. See MPEP 2113 regarding interpretation of product-by-process claims.
As to claim 3: As set forth above, Oliva describes units of the monomer 1-ethenyl-4-(triethyleneglycol monomethyl ether)-2,3,5,6-tetrafluorobenzene. The presently recited grafting in the para position of 2,3,4,5,6-pentafluorobenzene would result in substitution of the fluorine atom at the 4-position of the benzene ring, corresponding to Oliva’s 4-(triethyleneglycol monomethyl ether) moiety.
As to claim 4: Oliva describes a polymer including a main chain that has 71 repeating units of the monomer 1-ethenyl-4-(triethyleneglycol monomethyl ether)-2,3,5,6-tetrafluorobenzene (see the subscript x).
As to claims 6 and 16: The cited polymer corresponds to the recited chemical formula in which e is 0; x is 0; A is ethylene; q is 0; n is 3; and R is methyl.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/175,124. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 1-2, 6-7, and 15: US ‘124 claims a comb polymer according to the presently recited chemical formulas (see claims 8 of US ‘124) comprising a main chain formed from 1-ethenyl and/or 1-allyl-2,3,4,5,6-pentafluorobenzene (see claim 1 and the chemical formulas in claim 8 of US ‘124); and having grafted polymeric side chains in the para position of the phenyl moiety via an oxygen atom (see the alkylene oxide moieties in the chemical formulas in claims 7-8 of US ‘124). US ‘124 further claims comb polymers having a molar degree of grafting of less than or equal to 99% (see the ratio g/(g+m) in claim 8 of US ‘124) which overlaps the presently recited range of greater than or equal to 50%.
Claim 8 of US ‘124 therefore reads on present claims 1-2, 6-7, and 15 in an anticipatory manner.
The further limitations of present claims 3-5, 8, and 16-17 are adequately set forth in claims 4-6, 9, 17-18 of US ‘124.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter

Claims 9-14 and 18 are objected to as being dependent upon a rejected base claim, but they would be allowable if written in independent form.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764